Exhibit 10.1

 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is effective
as of                     , 2005 (the “Effective Date”), by and between Vision
Bank, an Alabama banking corporation (the “Alabama Bank”), Vision Bank, a
Florida banking corporation (the “Florida Bank”; together with the Alabama Bank
collectively referred to as the “Banks”), and Vision Bancshares, Inc., an
Alabama corporation (“Corporation”); hereinafter together with the Banks
collectively referred to as “Employer”); and J. Daniel Sizemore (“Executive”).

 

Recitals

 

WHEREAS, the Employer recognizes the Executive’s expertise in connection with
his employment with the Corporation and the Banks; and

 

WHEREAS, the Executive currently serves as the Chairman, Chief Executive Officer
and President of the Corporation and Chairman and Chief Executive Officer of the
Banks and has agreed to continue serving in such capacities; and

 

WHEREAS, the Corporation and the Executive have heretofore entered into an
Employment Agreement dated the      day of                     ,             
containing similar terms and conditions as this Agreement (the “Prior
Agreement”); and

 

WHEREAS, this Corporation and the Executive believe the Prior Agreement should
be amended and restated in its entirety and have heretofore agreed to enter into
this Agreement, which shall supersede and replace the Prior Agreement.

 

Agreement

 

NOW THEREFORE, in consideration of the mutual recitals and covenants contained
herein, the parties hereby agree as follows:

 

1. Employment. Employer agrees to employ Executive, and Executive agrees to be
employed by Employer, subject to the terms and provisions of this Agreement.

 

2. Term. The employment of Executive by Employer as provided in Section 1 shall
commence on the Effective Date and shall terminate as provided in this Section 2
or in accordance with the provisions of Section 7 hereof (the “Employment
Period”). This Agreement shall automatically renew and the term shall be
extended for one additional day on each day after the Effective Date so that the
term of this Agreement shall always be three years, unless (i) the Employer
gives the Executive three (3) years advance notice in writing that the Agreement
is no longer to be extended or (ii) the Agreement is terminated otherwise as
provided in Section 7 (the “Term”). Failure by the Employer to extend this
Agreement shall be deemed a termination by Employer for reasons “Other than For
Cause” under Section 7(e).

 

3. Duties; Extent of Services. Executive shall perform for Employer all duties
incident to the positions of (i) Chairman, Chief Executive Officer and President
of the Corporation and (ii) Chairman and Chief Executive Officer of the Banks.
For the remaining



--------------------------------------------------------------------------------

term of this Agreement, at each annual meeting of the shareholders of the
Corporation and the Banks, Executive shall be nominated and elected to serve as
a director of the Corporation and the Banks. In addition, Executive shall engage
in such other services for Employer or its affiliates as Employer from time to
time shall direct. Executive shall use his best efforts in, and devote his
entire time, attention, and energy, to Employer’s business; provided that
nothing contained herein is intended to prohibit Executive from spending a
reasonable amount of time managing his personal investments and discharging his
civic responsibilities as long as such activities do not interfere with his
duties and obligations under this Agreement.

 

4. Compensation. During the Term of this Agreement:

 

a. Executive’s base salary shall be an amount not less than the salary received
by the Executive as of the Effective Date, plus incentive bonus and stock
options. Executive’s annual bonus may be up to 30% of his base salary, depending
upon performance of the Banks and his personal performance goals, which shall be
set from time to time by the Banks’ board of directors. In addition, Executive’s
bonus may be increased based upon Executive’s performance and the Employer’s
incentive program.

 

b. Employer shall provide term life insurance equal to three times base
compensation, plus group term life insurance policies on dependents in
commercially reasonable amounts (subject to insurability).

 

c. Employer shall provide fully paid health insurance for the Executive and
dependants in accordance with Employer’s customary plan.

 

d. Employer shall provide a monthly car allowance for Executive of $750.00, plus
mileage at current IRS-allowed reimbursed rates.

 

e. Executive shall be entitled to participate in standard retirement and benefit
plans offered by Employer, including profit-sharing, 401(k), etc.

 

f. Employer shall pay all fees for any clubs which Executive joins at Employer’s
request.

 

g. Executive shall be entitled to vacation, sick days, and holidays pursuant to
Employer’s standard policies.

 

h. Executive shall be entitled to full participation in other executive level
compensation plans offered by the Corporation and affiliates until termination
of this Agreement.

 

i. In addition to any options held by the Executive as of the Effective Date,
the Executive shall be awarded stock options in the amount and on the terms as
determined from time to time by the Compensation Committee of the board of
directors of the Corporation.

 

5. Disclosure of Information. Executive will not, during or after the Term of
this Agreement, (i) disclose any written confidential information of Employer to
any person, firm,

 

2



--------------------------------------------------------------------------------

corporation, association, or other entity not employed by or affiliated with
Employer for any reason or purpose whatsoever except as in response to legal
process, or (ii) use any written confidential information for any reason other
than to further the business of Employer. Executive agrees to return any written
confidential information, and all copies thereof, upon the termination of
Executive’s employment (whether hereunder or otherwise). Without regard to
whether the foregoing matters will be deemed confidential, material, or
important, the Employer and Executive stipulate that as between them, such
matters are important, material, and confidential and affect the effective and
successful conduct of the business of Employer and Employer’s goodwill, and that
any breach of the terms of this paragraph shall be a material a breach of this
Agreement, entitling Employer to injunctive relief, suit for monetary damages or
any other relief available to Employer.

 

6. Non-Competition and Non-Solicitation.

 

a. In the event the Executive’s employment is terminated for any reason, the
Executive, for the period immediately following the date of termination to the
third anniversary of the date of termination, will not, without the prior
written approval of the Corporation’s board of directors, directly or indirectly
(i) own greater than 5% equity interest in any class of stock of, or manage,
operate, participate in, be employed by, perform consulting services for, or
otherwise be connected in any manner with, any bank holding company or any
depository institution located within a 50-mile radius of Gulf Shores, Alabama
or Panama City, Florida which is competitive with the business of Corporation or
the Banks; (ii) solicit or induce any employee of the Banks, Corporation or the
holding company owning the Banks to terminate such employment or to become
employees of any other person or entity; (iii) solicit any customer, supplier,
contractual party of Corporation, the Banks or the holding company owning the
Banks or any other person with whom each of them has business relations to cease
doing business with Corporation, the Banks or holding company owning the Banks;
or (iv) in any way interfere with the relationship of the Banks, Corporation or
holding company owning the Banks and any of their respective employees,
customers, suppliers, contractual parties or any other person with whom each of
them has business relations.

 

b. The Executive agrees that each of the covenants set forth above in
Section 6(a) are reasonable with respect to its duration, geographical area and
scope. In the event of a breach by the Executive of any covenant set forth in
Section 6(a) of this Agreement, the term of such covenant shall be extended by
the period of the duration of such breach. In the event that, notwithstanding
the foregoing, any of the provisions of Section 6(a) shall be declared by a
court of competent jurisdiction to be invalid or unenforceable, the remaining
provisions thereof shall nevertheless continue to be valid and enforceable as
though said invalid or unenforceable provisions had not been included therein.
In the event that any provision of Section 6(a) shall be declared by a court of
competent jurisdiction to exceed the maximum restrictiveness such court deems
reasonable and enforceable, the term, condition or aspect deemed reasonable and
enforceable by the court shall be incorporated into the applicable section of
this Agreement, shall replace the term, condition or aspect deemed by the court
to be unreasonable and unenforceable, and shall remain enforceable to the
fullest extent permitted by law.

 

3



--------------------------------------------------------------------------------

c. The Executive and the Employer recognize and agree that the violation of the
provisions of Sections 5 and 6(a) cannot be adequately or reasonably compensated
in damages and that, in addition to any other relief to which the Employer may
be entitled by reason of such violation, it shall also be entitled to permanent
and temporary injunctive and equitable relief.

 

d. Sections 5 and 6(a) shall survive the termination of the Executive’s
employment with the Employer for any reason.

 

e. In consideration for the Non-Competition and Non-Solicitation provisions
bargained for in this Agreement, the Corporation will pay $900,000 to Executive
in the event of a Change in Control (as hereinafter defined) if Executive is
employed by the Employer on such date.

 

7. Termination. The Employment Period may be terminated in the following manner:

 

a. Termination on Death or Disability. The Employment Period shall automatically
terminate upon the death or Disability of the Executive. The term “Disability”
shall mean the Executive’s becoming physically or mentally disabled such that he
is unable to perform his duties to the Employer for a period of 180 consecutive
days.

 

b. Termination upon Notice. The Employment Period may be terminated by the
Executive at any time upon thirty (30) days written notice to Corporation. The
Employment Period may be terminated by Corporation at any time “Other than For
Cause” upon thirty (30) days written notice to Executive.

 

c. Termination for Cause. The Employment Period may be terminated immediately by
Corporation for “Cause” at any time during the Employment Period upon written
notice to the Executive, which notice shall state the facts constituting such
“Cause.” For the purpose of this Section 7(c), the term “Cause” shall mean
(i) willful misconduct or gross malfeasance, or an act or acts of gross
negligence in the course of employment or any material breach of the Executive’s
obligations contained herein; (ii) any intentional material misstatement or
material omission to the Corporation’s board of directors, the boards of
directors of the Banks, the board of directors of the holding company owning the
Banks, or any member or committee thereof, respectively, with respect to the
business, financial condition, or results of operations of Corporation;
(iii) the intentional failure of the Executive to follow the reasonable
instructions or the policies of the Board of the Corporation, the Boards of the
Banks, or any member or committee thereof; (iv) the Executive’s conviction,
admission or confession of any felony; or (v) the intentional violation by the
Executive of applicable state and federal banking regulations, rules or other
statutes.

 

d. For Cause: Death or Disability; On the Executive’s Notice. Unless otherwise
stated in this Agreement, in the event Executive’s employment is terminated
(i) by Corporation for Cause under Section 7(c) hereof, (ii) as a result of the
Executive’s

 

4



--------------------------------------------------------------------------------

death or disability under Section 7(a) hereof, or (iii) by the Executive under
Section 7(b) hereof, the Executive shall be entitled to only (A) severance
benefits as provided by the Employers general procedures and practices, if any,
(B) payment of the pro rata portion of the Executive’s salary through and
including the date of the termination, (C) reimbursable expenses incurred but
not yet reimbursed to the Executive at the time of termination, and (D) such
employee benefits as may be due to Executive pursuant to the provisions of the
benefit plans which govern such issues.

 

e. Other than For Cause. In the event the Executive’s employment is terminated
under Section 7(b) Other than For Cause, then for a period of three years from
the date of termination of Executive’s employment, or for the remainder of the
term of this Agreement if this Agreement is not extended under Section 2, as
applicable, (i) Executive shall continue to receive the annual base salary
provided under Section 4(a) (excluding bonus) in effect immediately prior to the
date his employment is terminated (less disability payments, if any, received by
Executive), and (ii) the Employer shall continue to provide medical, dental,
life insurance and other welfare benefits (the “Welfare Benefits”) to the
Executive, his spouse and his eligible dependents on the same basis and at the
same cost as such benefits were provided to the Executive immediately prior to
his date of termination; provided that if the terms of the plans governing such
Welfare Benefits do not permit such coverage, the Corporation will provide such
Welfare Benefits to the Executive with the same after tax effect.
Notwithstanding the foregoing, the Welfare Benefits otherwise receivable by the
Executive pursuant to this Section 7(e) shall be reduced or eliminated to the
extent Executive becomes eligible to receive comparable Welfare Benefits at
substantially similar costs from another employer. Compliance by the Executive
with Sections 5 and 6 of this Agreement is a condition precedent to
Corporation’s obligation to provide, or to continue to provide, the payments and
Welfare Benefits referred to in this Section 7(e).

 

f. Change in Control.

 

(1) For purposes of this Section 7(f), “Change in Control” shall mean the
occurrence during the term of this Agreement of any of the following events:
(i) a merger, consolidation or other corporate reorganization of the Corporation
in which the Corporation does not survive, or a sale of all or substantially all
of the assets of the Corporation, (ii) when any “person,” as such term is used
in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934 (other than
the Corporation, any subsidiary of the Corporation, or any Corporation employee
benefit plan, including its trustee), is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under such Exchange Act), directly or indirectly, of
securities of the Corporation representing twenty percent (20%) or more of the
combined voting power of the Corporation’s then outstanding securities; or
(iii) individuals who currently constitute the directors of the Corporation, or
who become directors of the Corporation upon nomination or election by the
directors of the Corporation, other than through an actual or threatened
stockholder election contest, cease for any reason to constitute a majority of
the directors of the Corporation or its successor.

 

5



--------------------------------------------------------------------------------

(2) Within ten (10) business days after the occurrence of a Change in Control,
the Corporation shall pay to the Executive a lump sum cash payment equal to
three (3) times the Executive’s annual base salary in effect immediately prior
to the time the Change in Control occurs, provided that the amount paid under
Section 6(e) hereof shall be credited against such payment but in no event shall
Executive owe money to the Corporation as a result of such credit.

 

(3) Upon a Change in Control, neither the Corporation, the Banks nor any of
their subsidiaries and affiliates shall have any rights in the key man life
insurance policy on Executive issued by Alfa Life Insurance Company with policy
number K21584 (the “Policy”); provided, however, the Executive shall be
responsible for the payment of any future premiums with respect to the policy
due on or after the date of the Change in Control.

 

8. Make Whole Payments. If any amount payable to the Executive by the Employer
or any subsidiary or affiliate thereof, whether under this Agreement or
otherwise (a “Payment”), is subject to any tax under section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), or any similar federal
or state law (an “Excise Tax”), the Employer shall pay to the Executive an
additional amount (the “Make Whole Amount”) which is equal to (i) the amount of
the Excise Tax, plus (ii) the aggregate amount of any interest, penalties, fines
or additions to any tax which are imposed in connection with the imposition of
such Excise Tax, plus (iii) all income, excise and other applicable taxes
imposed on the Executive under the laws of any Federal, state or local
government or taxing authority by reason of the payments required under clause
(i) and clause (ii) and this clause (iii).

 

a. For purposes of determining the Make Whole Amount, the Executive shall be
deemed to be taxed at the highest marginal rate under all applicable local,
state, federal and foreign income tax laws for the year in which the Make Whole
Amount is paid. The Make Whole Amount payable with respect to an Excise Tax
shall be paid by the Employer coincident with the Payment with respect to which
such Excise Tax relates.

 

b. All calculations under this paragraph 8 shall be made initially by the
Employer and the Employer shall provide prompt written notice thereof to the
Executive to enable the Executive to timely file all applicable tax returns.
Upon request of the Executive, the Employer shall provide the Executive with
sufficient tax and compensation data to enable the Executive or his tax advisor
to independently make the calculations described in subparagraph (a) above and
the Employer shall reimburse the Executive for reasonable fees and expenses
incurred for any such verification.

 

c. If the Executive gives written notice to the Employer of any objection to the
results of the Employer’s calculations within 60 days of the Executive’s receipt
of written notice thereof, the dispute shall be referred for determination to
tax counsel selected by the independent auditors of the Employer (“Tax
Counsel”). The Employer shall pay all fees and expenses of such Tax Counsel.
Pending such determination by Tax Counsel, the Employer shall pay the Executive
the Make Whole Amount as determined by it in good faith. The Employer shall pay
the Executive any additional amount determined by Tax Counsel to be due under
this paragraph 8 (together with interest thereon at a rate equal to 120% of the
Federal short term rate determined under section 1274(d) of the Code) promptly
after such determination.

 

6



--------------------------------------------------------------------------------

d. The determination by Tax Counsel shall be conclusive and binding upon all
parties unless the Internal Revenue Service, a court of competent jurisdiction,
or such other duly empowered governmental body or agency (a “Tax Authority”)
determines that the Executive owes a greater or lesser amount of Excise Tax with
respect to any Payment than the amount determined by Tax Counsel.

 

e. If a Taxing Authority makes a claim against the Executive which, if
successful, would require the Employer to make a payment under this paragraph 8,
the Executive agrees to contest the claim on request of the Employer subject to
the following conditions:

 

(1) The Executive shall notify the Employer of any such claim within 10 days of
becoming aware thereof. In the event that the Employer desires the claim to be
contested, it shall promptly (but in no event more than 30 days after the notice
from the Executive or such shorter time as the Taxing Authority may specify for
responding to such claim) request the Executive to contest the claim. The
Executive shall not make any payment of any tax which is the subject of the
claim before the Executive has given the notice or during the 30 day period
thereafter unless the Executive receives written instructions from the Employer
to make such payment together with an advance of funds sufficient to make the
requested payment plus any amounts payable under this paragraph 8 determined as
if such advance were an Excise Tax, in which case the Executive will act
promptly in accordance with such instructions.

 

(2) If the Employer so requests, the Executive will contest the claim by either
paying the tax claimed and suing for a refund in the appropriate court or
contesting the claim in the United States Tax Court or other appropriate court,
as directed by the Employer; provided, however, that any request by the Employer
for the Executive to pay the tax shall be accompanied by an advance from the
Employer to the Executive of funds sufficient to make the requested payment plus
any amounts under this paragraph 8 determined as if such advance were an Excise
Tax. If directed by the Employer in writing the Executive will take all action
necessary to compromise or settle the claim, but in no event will the Executive
compromise or settle the claim or cease to contest the claim without the written
consent of the Employer; provided, however, that the Executive may take any such
action if the Executive waives in writing his right to a payment under this
paragraph 8 for any amounts payable in connection with such claim. The Executive
agrees to cooperate in good faith with the Employer in contesting the claim and
to comply with any reasonable request from the Employer concerning the contest
of the claim, including the pursuit of administrative remedies, the appropriate
forum for any judicial proceedings, and the legal basis for contesting the
claim. Upon request of the Employer, the Executive shall take appropriate
appeals of any judgment or decision that would require the Employer to make a
payment under this paragraph 8. Provided that the Executive is in compliance
with the provisions of this section, the Employer shall be liable for and
indemnify the Executive against any loss in connection with, and all costs and
expenses, including attorneys, fees, which may be incurred as a result of,
contesting

 

7



--------------------------------------------------------------------------------

the claim, and shall provide to the Executive within 30 days after each written
request therefor by the Executive cash advances or reimbursement for all such
costs and expenses actually incurred or reasonably expected to be incurred by
the Executive as a result of contesting the claim.

 

f. Should a Tax Authority finally determine that an additional Excise Tax is
owed, the Employer shall pay an additional amount to the Executive in a manner
consistent with this paragraph 8 with respect to any additional Excise Tax and
any assessed interest, fines, or penalties. If any Excise Tax as calculated by
the Employer or Tax Counsel, as the case may be, is finally determined by a Tax
Authority to exceed the amount required to be paid under applicable law, then
the Executive shall repay such excess to the Employer within 30 days of such
determination; provided that such repayment shall be reduced by the amount of
any taxes paid by the Executive on such excess which is not offset by the tax
benefit attributable to the repayment.

 

9. Notice. All notices, requests, consents and other communications hereunder
shall be in writing and shall be mailed by (i) first class certified or
registered mail, postage prepaid, (ii) overnight courier, or (iii) electronic
transmission addressed as follows:

 

a. If to the Corporation or the Banks, at 2200 Stanford Road, Panama City,
Florida 36542; Attention: Bill Blackmon;

 

b. If to the Executive, at 2200 Stanford Road, Panama City, Florida 36542;
Attention: J. Daniel Sizemore.

 

10. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is agreed to in
writing. The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Alabama. This Agreement
supersedes and cancels any prior employment agreement or understanding entered
into between Executive and the Banks or Executive and the Corporation.

 

11. Validity. The invalidity of any provision or provisions of this Agreement
shall not affect any other provision of this Agreement, which shall remain in
full force and effect, nor shall the invalidity of a portion of any provision of
this Agreement affect the balance of such provision.

 

12. Parties. This Agreement shall be binding upon and shall inure to the benefit
of any successors or assigns to the Banks or the Corporation. Executive may not
assign any of his rights or delegate any of his duties or obligations under this
Agreement or any portion hereof.

 

13. Section 409A Application. This Agreement is intended to comply with the
requirements of Section 409A of the Code (to the extent applicable) and the
Employer agrees to interpret, apply and administer this Agreement in the least
restrictive manner necessary to comply with such requirements and without
resulting in any diminution in the value of payments or benefits to the
Executive. To the extent that any payments to be provided to the Executive under
this Agreement result in the deferral of compensation under Section 409A of the
Code, and

 

8



--------------------------------------------------------------------------------

if the Executive is a “Key Employee” as defined in Section 409A(a)(2)(B)(i) of
the Code, then any such payments shall instead be transferred to a rabbi trust
(which shall be created by the Employer, on terms reasonably acceptable to the
Executive, as soon as administratively feasible following the occurrence of an
event giving rise to the Executive’s right to such payment) and such amounts
(together with earnings thereon in accordance with the terms of the trust
agreement) shall be transferred from the trust to the Executive upon the earlier
of (i) six months and one day after the Executive’s separation from service or
(ii) any other date permitted under Section 409A of the Code. To the extent that
any of the non-cash benefits provided to the Executive under this Agreement,
including but not limited to the Welfare Benefits, result in the deferral of
compensation under Section 409A of the Code and if the Executive is a “Key
Employee” as defined in Section 409A(a)(2)(B)(i) of the Code, then the Employer
shall, instead of providing such benefits to the Executive as set forth
hereinabove, delay the proviso of such benefits until the earlier of (i) six
months and one day after the Executive’s separation from service or (ii) such
other date permitted under Section 409A of the Code; provided, however, on such
date the Employer shall be required to pay to the Executive in one lump sum an
amount equal to the after-tax costs of the benefits for the period during which
the provision of the benefits was delayed as a result of the application of Code
Section 409A.

 

14. Amendments. No amendments or additions to this Agreement shall be binding
unless in writing and signed by both parties. No waiver of any provision
contained in this Agreement shall be effective unless it is in writing and
signed by the party against whom such waiver is asserted. Notwithstanding the
foregoing, in the event the provisions of this Agreement should be amended,
modified or terminated in order to ensure compliance with Section 409A of the
Code or in order to avoid the application of any penalties that may be imposed
upon the Executive pursuant to Section 409A of the Code, the parties hereby
agree that they will use their best efforts and will negotiate in good faith to
cause this Agreement to be so amended, modified or terminated (and may do so
retroactively) and to the extent reasonably possible, such amendment,
modification or termination shall not have a material adverse economic effect on
the Executive or the Employer.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by
Executive and by a duly authorized officer of each of the Banks and the
Corporation as of the date first above written.

 

Witness:   EXECUTIVE:

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

    J. Daniel Sizemore     BANKS: Attest:   Vision Bank,        
an Alabama banking corporation By:  

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

Its:   Secretary   Its:  

 

--------------------------------------------------------------------------------

[Corporate Seal]         Attest:   Vision Bank,         a Florida banking
corporation By:  

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

Its:   Secretary   Its:  

 

--------------------------------------------------------------------------------

[Corporate Seal]                 CORPORATION: Attest:   Vision Bancshares, Inc.,
        an Alabama corporation By:  

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

Its:   Secretary   Its:  

 

--------------------------------------------------------------------------------

[Corporate Seal]        

 

10